DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-8 and 10-12 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (Patent NO. US 6,708,231) in view of Allison et al. (Allison) (Pub NO. US 2008/0072026)
Regarding Claim 1 Kitagawa teaches: An asset, [Fig.1] comprising: physical computing resources; ; [Fig.1, item 100 Peripheral device corresponds to computing resources]  and a physical computing resources manager[Fig.1, item 104]  programmed to: obtain a resource update for the asset, [col.4, lines 56-65, col.5, lines 10-15, sending update command from the host to the  Peripheral device] after the resource update is executed; make a determination, using the information in the resource update that the resource update requires the reset of only a portion of the physical computing resources; [col.5, lines 15-25, generation of reset signal] and based on the determination, reset the portion of the physical computing resources without resetting a second portion of the physical computing resources, [col.2, lines 30-40, claim 2, and claim 3, reset at least a portion of the peripheral once the firmware update is completed] wherein the second portion of the physical computing resources is not reset [col.2, lines 30-40, claim 2, and claim 3, reset at least a portion of the peripheral once the firmware update is completed] 
Regarding Claim 1 Kitagawa teaches update and reset a portion of peripheral device during power on/Reset of the host computer system. 
Kitagawa does not teach “specifying one or more of the physical computing resources that require a reset” “during a low resource consumption reboot of the asset” “as part of the low resource consumption reboot, prior to performing the low resource consumption reboot of the asset, marking the portion of the physical computing resources for reset during the low resource consumption reboot, and during the low resource consumption reboot: making a second determination that the portion of the physical computing resources is marked for reset, and  in response to the second determination, resetting, using an out-of-band manager, the portion of the physical computing resources of the asset.”
However, Allison teaches specifying one or more of the physical computing resources that require a reset [Fig.1, item 130, Marking Non-critical devices. Fig.2, item 220, during reboot OS boots only critical devices]  during a low resource consumption reboot of the asset [[Abstract, [0007] and Fig.2, item 220, [0019], fast boot OS using only critical devises corresponds to low resource consumption boot]  as part of the low resource consumption reboot, [[Abstract, [0007] and Fig.2, item 220, [0019], fast boot OS using only critical devises corresponds to low resource consumption boot] prior to performing the low resource consumption reboot of the asset, [Fig.1, item 100, initial platform power on before making the list of non-critical devises] marking the portion of the physical computing resources for reset during the low resource consumption reboot, [Fig.1, item 130, system marking non-critical devises, therefore inherently the system makes determination, which devices are  critical and which devices are non-critical] and during the low resource consumption reboot [[Abstract, [0007] and Fig.2, item 220, [0019], fast boot OS using only critical devises corresponds to low resource consumption boot]: making a second determination [Fig.2, item 210] that the portion of the physical computing resources is marked for reset, [Fig.2, item 220, OS boots with only critical devices enabled] and  in response to the second determination, resetting, using an out-of-band manager, [operating system corresponds to out-of-band manager] the portion of the physical computing resources of the asset [Fig.2, item 220, OS boots with only critical devices enabled]

Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to reset only the critical components of the peripheral devise of Kitagawa using Allison teaching after the firmware update is completed. Doing so would reduce the reboot time in Kitagawa’s system and make the system more efficient.
Regarding Claim 3 Kitagawa teaches the out-of-band manager is hosted by the asset. [Reset signal sent from the host the peripheral device] 
Regarding Claim 4 Kitagawa teaches notifying the out-of-band manager of the portion of the physical computing resources of the asset; and sending, by the out-of-band manager, reset messages to the portion of the physical computing resources via an always-on in-band connection between the out-of-band manager and the physical computing resources.  [col.2, lines 30-40, claim 2, and claim 3, reset at least a portion of the peripheral once the firmware update is completed, wherein the host corresponds to out-of-band manager] 
Regarding Claim 5 Kitagawa teaches the resource update comprises a firmware update for a physical computing resource of the portion of the physical computing resources. [Firmware update of peripheral device]  
Regarding Claim 7 Kitagawa teaches the second portion of the physical computing resources comprises all of the physical computing resources other than the portion of the physical computing resources.  [col.2, lines 30-40, claim 2, and claim 3, reset at least a portion of the peripheral]
Claims 8 and 15 are having similar limitations to that of the apparatus of claim 1. Accordingly, claims 8 and 15 are rejected under a similar rational as that of claim 1 above. 
Claims 10 and 17 are having similar limitations to that of the apparatus of claim 3. Accordingly, claims 10 and 17 are rejected under a similar rational as that of claim 3 above. 
Claims 11 and 18 are having similar limitations to that of the apparatus of claim 4. Accordingly, claims 11 and 18 are rejected under a similar rational as that of claim 4 above. 
Claims 12 and 19 are having similar limitations to that of the apparatus of claim 5. Accordingly, claims 12 and 19 is rejected under a similar rational as that of claim 5 above. 
Claims 14 is having similar limitations to that of the apparatus of claim 7.Accordingly, claim 17 is rejected under a similar rational as that of claim 7 above. 
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (Patent NO. US 6708231) in view of Allison et al. (Allison) (Pub NO. US 2008/0072026) and further in view of Pub No. Rothman et al. (Pub NO. US 2009/0007089)
Regarding claim 6 the combination of Kitagawa and Allison does not teach obtain a second resource update for the asset; make a second determination that the second resource update does not require a reset of any of the physical computing resources; and based on the second determination, perform a second low resource consumption reboot of the asset without resetting any of the physical computing resources.  
However, Rothman teaches obtain a second resource update for the asset; make a second determination that the second resource update does not require a reset of any of the physical computing resources; and based on the second determination, perform a second low resource consumption reboot of the asset without resetting any of the physical computing resources.  [Abstract and Fig.4, System firmware update and use without system reset]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to update the firmware of Kitagawa’s peripheral without having to reset the peripheral, if the update does not requires a reset using Rothman technique.  Doing so would reduce the system downtime and improve system throughput. 
Claims 13 and 20 are having similar limitations to that of the apparatus of claim 6.Accordingly, claims 13 and 20 are rejected under a similar rational as that of claim 6 above. 
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/              Primary Examiner, Art Unit 2186